DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: 
a period should only appear at the end of a claimed.  Therefore, “a.”, “b.”, etc. in Claim 1 should be amended to recite, for example “a)”, “b)”, “c)”, etc.
it is suggested that the phrase “in the presence of” in line 9 of Claim 1 be relocated to appear before “e.”;
Claim 1 now sets forth “a compound comprising a group reactive towards at least one isocyanate group” instead of the originally recited “one or more compounds comprising a group reactive towards at least one isocyanate group”.  However, the claim goes on to recite this compound comprises a chain extender and/or crosslinking agent.  This singular compound may then comprise multiple compounds.  It is suggested that Claim 1 be amended to again recite “one or more compounds comprising a group reactive towards at least one isocyanate group” or to recite “an isocyanate-reactive component comprising a compound comprising a group reactive towards at least one isocyanate group”;
similarly, Claim 1 now sets forth “a blowing agent” instead of the originally recited “blowing agents”.  However, the claim goes on to the (singular) blowing agent may be a mixture of chemical blowing agents.  It is suggested that Claim 1 be amended to recite “one or more blowing agents” or to recite “a blowing agent component”; and
it is suggested the final line of Claim 1 be amended to recite, for example, “iii. said reacting is performed at an isocyanate index in the range of from 130 to 215”;

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 - 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because:
There is a lack of antecedent basis for “the component b)” recited in “i.” of Claim 1.  For the purposes of further examination, this phrase will be interpreted as referring to “b. said compound”.
There is also a lack of antecedent basis for “the” compound b-1) recited in “i.” of Claim 1.  For the purposes of further examination, Claim 1 will be interpreted as setting forth b. said compound comprises more than 1% by weight of b-1) a chain extender and/or crosslinking agent.
There is a lack of antecedent basis for “component b-2)” recited in Claim 5.  For the purposes of further examination, component b-2) will be interpreted as corresponding to a polyether alcohol or polyester alcohol.  Applicant is advised, however, that this interpretation results in the failure of Claim 6 to further limit Claim 5.
As written, it is unclear if Claim 14 necessarily includes all limitations from Claim 1.  Claim 14 sets forth a foam produced by the process of Claim 1 rather than the process of Claim 1 itself.  Consequently, for the purposes of further examination, Claim 14 will be interpreted as depending upon Claim 12, which is directed to a foam produced by the process of Claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 - 13 are rejected under 35 U.S.C. 103 as being unpatentable over CA 2 531 250 to Hollmann et al. in view of US 2011/0175346 to Grieser-Schmitz et al.
Regarding Claims 1, 8, and 9.  Hollmann et al. teaches a process for producing an open-celled rigid polyurethane foam, the processing comprising:
performing a process which comprises reacting a reaction mixture comprising:
a mixture of diphenylmethane and polyphenylpolymethylene polyisocyanates;
a compound comprising a group reactive towards at least one isocyanate group that is 100 weight percent glycerol (b5), which is a triol having a molecular weight of 92 g/mol; as well as compound comprising a group reactive towards at least one isocyanate group that is 100 weight percent of a polyesterether polyol (b4) having an OH number of 300 mgKOH/g and a functionality of 2, i.e. a diol.  Using its reported OH number and functionality, polyesterether polyol (b4) can be calculated to have a molecular weight of 374 g/mol.  As both glycerol and polyesterether polyol (b4) have a functionality and molecular weight in the instantly claimed ranges, they are each reasonably considered to correspond to a chain extender and/or crosslinking agent;
tertiary amine DABCO® NE-1060 as a catalyst; and 
water, which is a chemical blowing agent;
in the presence of 1.48 parts by weight NIAX® Silicone SR 272 as a silicone foam stabilizer and 2.50 parts by weight ORTEGOL® 501 as a cell opener (Page 1, Lines 8 – 9; Page 12 – Page 13, Line 11).  ORTEGOL® 501 is described as a cell opener that is a 
Hollmann et al. is silent regarding the isocyanate index at which the reaction occurs in Example 1.  However, Grieser-Schmitz et al. teaches the concept of preparing open-cell, rigid polyurethane foams at isocyanate indexes as low as 160 (Paragraph 0057 and 0072).  Hollmann et al. and Grieser-Schmitz et al. are analogous art as they are from the same field of endeavor, namely open-cell, rigid polyurethane foams.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to prepare the foam in Example 1 of Hollmann et al. at an isocyanate index of at least 160 as taught by Grieser-Schmitz et al.   The motivation would have been that Grieser-Schmitz et al. teaches such isocyanate indices will provide for the formation of isocyanurate structures in the foam (Paragraph 0057); the presence of isocyanurate structures would provide advantages, such as foam products with high mechanical strength.
Hollmann et al. does not expressly characterize the above described process as a slabstock process.  However, Hollmann et al., when modified in the manner proposed above, teaches a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  Therefore, it would be the 
 Regarding Claims 2 and 3.  Hollmann et al. teaches the process for producing an open-celled rigid polyurethane foam of Claim 1, wherein the compound corresponding to instantly claimed “component b)” may be polyesterether polyol (b4) which has a functionality of 2, i.e. it is a diol (Page 12, Lines 10 – 12).
Regarding Claims 2 and 4.  Hollmann et al. teaches the process for producing an open-celled rigid polyurethane foam of Claim 1, wherein the compound corresponding to instantly claimed “component b)” may be glycerol (b5) (Page 12, Line 19), which is a triol having a molecular weight of 92 g/mol,
Regarding Claims 5 - 7.  Hollmann et al. teaches the process for producing an open-celled rigid polyurethane foam of Claim 1, wherein the reaction mixture further comprises additional polyether polyols (b1), (b2), and (b3) (Page 12, Lines 1 – 16).
Regarding Claim 10.  Hollmann et al. teaches the process for producing an open-celled rigid polyurethane foam of Claim 1, wherein the foams produced by the process have densities in the range of 20 to 50 kg/m3 (g/l) (Page 10, Lines 27 – 29).
Regarding Claim 11.  Hollmann et al. teaches the process for producing an open-celled rigid polyurethane foam of Claim 1, wherein the reaction mixture is foamed on a conveyor belt instead of in a mold (Page 10, Lines 21 – 25), i.e. it is free foamed.
Regarding Claims 12 and 13.  Hollmann et al. teaches an open-celled rigid polyurethane foam produced by the process of Claim 1 has a density in the range of 20 to 50 kg/m3 (g/l) (Page 10, Lines 27 – 29).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over CA 2 531 250 to Hollmann et al. in view of US 2011/0175346 to Grieser-Schmitz et al., as applied to Claims 1 and 12 above, and further in view of US 5,880,168 to Heinz et al.
Regarding Claim 14.  Hollmann et al. teaches the open-celled rigid polyurethane foam of Claim 12 but does not expressly teach it is used as a core material of a vacuum insulation panel.  However, Heinz et al. teaches the concept of preparing a vacuum insulation panel in which core material is an open-celled rigid foam based on isocyanate (Column 1, Lines 4 – 6).  Hollmann et al. and Heinz et al. are analogous art as they are from the same field of endeavor, namely open-cell, rigid foams based upon isocyanate.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide the foam of Hollmann et al. as the core material in a vacuum insulation panel, as taught by Heinz et al.  The motivation would have been that it has been held that it is obvious to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); and MPEP 2144.07.  In the instant case, Heinz et al. shows that 

Notice of References Cited (PTO-892)
The art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2010/0158614 to Kalinowski et al. and US 2010/0317760 to Tanguay et al. also teaches the preparation of open-cell polyurethane foams in which ORTEGOL® 501 is used as a cell opener in conjunction with a silicone surfactant/stabilizer.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MELISSA A RIOJA/Primary Examiner, Art Unit 1768